

TRANSITION SERVICES AND SEPARATION AGREEMENT
THIS TRANSITION SERVICES AND SEPARATION AGREEMENT (this “Agreement”) is made on
this 8th day of November, 2017 (the “Effective Date”) by and between DAVID D.
CLARK (the “Executive”), on the one hand, and THE MEET GROUP, INC. (the
“Company”), a Delaware corporation, on the other hand.
WHEREAS, the Executive is currently employed as the Company’s Chief Financial
Officer; and
WHEREAS, the Executive and the Company are parties to an employment agreement
dated as of January 24, 2013 (the “Employment Agreement”); and
WHEREAS, the Executive and the Company are parties to an Award Grant Vesting
Agreement dated as of April 26, 2016 (the “Vesting Agreement”); and
WHEREAS, in exchange for certain rights and benefits described herein, the
Executive has agreed to continue to serve as the Company’s Chief Financial
Officer until November 13, 2017 and after such date to remain employed with the
Company without a title until December 31, 2017, subject to the execution of and
compliance with this Agreement and the Release (as described below).
NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:
1.Continuation and Cessation of Employment Services. The Executive will continue
to serve as the Company’s Chief Financial Officer until November 13, 2017 (the
“Transition Date”) and thereafter will remain employed with the Company without
title and devote such time as is reasonably necessary to provide transition
services to the Company until December 31, 2017 (the “Termination Date”) and in
return the Executive shall continue to receive his compensation and benefits
until the Termination Date. The Executive hereby resigns, effective as of the
Transition Date, from any and all officer, director and other positions he then
holds with the Company and/or its affiliates (other than the Executive’s
employment relationship with the Company). Effective on the Termination Date,
the Employee will resign for Good Reason (as defined in the Employment Agreement
and the Vesting Agreement) and the Executive’s employment with the Company will
cease.
2.    Consideration; Acknowledgments.
2.1.    Subject to the Executive’s execution, delivery and non-revocation of the
Release (as defined below) following the Termination Date in accordance with
Section 2.2 below, the Company shall:
2.1.1.    continue to make base salary payments to the Executive at his then
current rate of pay, less applicable tax withholdings and in accordance with the
Company’s normal payroll practices as in effect from time to time, for a period
beginning on January 1, 2018 and ending December 31, 2018 (the “Severance
Period”);
2.1.2.    pay to the Executive a target annual incentive compensation award
payment for the 2017 year in the amount equal to 50% of Executive’s current
salary, with such bonus being paid as soon as administratively feasible after
the Release becomes irrevocable but in no event later than March 15, 2018;





--------------------------------------------------------------------------------




2.1.3.    if the Executive validly elects, provide Executive with the benefits
set forth in Section 2.2(iii) of the Employment Agreement and supplemental
disability coverage during the Severance Period;
2.1.4.    transfer ownership to the Executive of his cellphone (including for
sake of clarity, his current cellphone number) and laptop;
2.1.5.    pay for any accrued but unused vacation time as of the Termination
Date;
2.1.6.    reimburse Executive for any legal costs incurred in the drafting,
negotiating and counseling in connection with this Agreement in an amount not to
exceed $7,500; and
2.1.7.    accelerate and fully vest the Executive’s Awards (as defined in the
Vesting Agreement) pursuant to the terms of the Vesting Agreement.
2.2.    The Executive hereby acknowledges and agrees that the payments and
benefits described in Section 2.1 above are contingent on (i) his execution,
delivery and non-revocation of a release of claims substantially in the form
attached hereto as Exhibit A (the “Release”) within twenty one (21) days
following the Termination Date and (ii) his continued compliance with the terms
of the Restrictive Covenant Agreement (as defined below). For avoidance of
doubt, if Executive revokes the Release, he will have no right to receive the
payments and benefits described above in Section 2.1.
2.3.    The Executive acknowledges that except as otherwise specifically
provided herein: (i) the payments and benefits provided pursuant to Section 2.1
are in lieu of the severance benefits provided in the Employment Agreement and
the cessation of his employment by the Company and its affiliates will not
entitle him to any severance pay or benefits, and (ii) neither the Company nor
any of its affiliates will have any other liability or obligation to him. The
Executive further acknowledges that, in the absence of his execution of this
Agreement and the Release, the payments and benefits described above in
Section 2.1 would not otherwise be due to him.
3.    Restrictive Covenants. The Executive acknowledges and agrees that,
following the Termination Date (or any prior cessation of employment with the
Company), he shall continue to be bound by and comply with the restrictive
covenants contained in the Employment Agreement (the “Restrictive Covenants”).
The Executive affirms that the Restrictive Covenants are reasonable and
necessary to protect the legitimate interests of the Company, that he received
adequate consideration in exchange for agreeing to those restrictions and that
he will abide by those restrictions.
4.    Non-Disparagement. The Executive will not disparage any Released Person
(as defined in the Release) or otherwise take any action that could reasonably
be expected to adversely affect the personal or professional reputation of any
Released Person. The Company will not disparage the Executive or otherwise take
any action that could reasonably be expected to adversely affect the personal or
professional reputation of the Executive.
5.    Challenge. If the Executive materially violates or challenges the
enforceability of any provisions of this Agreement, the Release or the
Restrictive Covenants, no further payments, rights or benefits under this
Agreement will be due to the Executive.


2



--------------------------------------------------------------------------------




6.    Miscellaneous.
6.1.    No Reinstatement. The Executive agrees that he will not apply for
reinstatement with the Company or its affiliates, nor seek in any way to be
reinstated, re-employed or re-hired by the Company or its affiliates after the
Termination Date.
6.2.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and the Executive and their respective successors,
permitted assigns, executors, administrators and heirs. The Executive may not
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise. The Company may assign this Agreement to any successor to all
or substantially all of its assets or business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise, provided
that successor shall agree in writing to undertake all obligations hereunder
with the Company secondarily liable for all such obligations.
6.3.    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.
6.4.    Waivers. The waiver by either party of any right hereunder or of any
breach by the other party will not be deemed a waiver of any other right
hereunder or of any other breach by the other party. No waiver will be deemed to
have occurred unless set forth in a writing. No waiver will constitute a
continuing waiver unless specifically stated, and any waiver will operate only
as to the specific term or condition waived.
6.5.    Governing Law and Enforcement. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without regard to the principles of conflicts of laws.
6.6.    Counterparts. This Agreement may be executed, including execution by
facsimile or electronic copy, in multiple counterparts, each of which shall be
deemed an original, and all of which together shall be deemed to be one and the
same instrument.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Executive has executed this Agreement, in each
case on the date first above written.
 
THE MEET GROUP, INC.
 
 
 
By:
 
 
Name:
 
 
Title:
 
 
 
 
 
DAVID D. CLARK
 
 
 
 
 
 



3

